Title: To Thomas Jefferson from Irenée Amelot De Lacroix, 2 December 1807
From: De Lacroix, Irenée Amelot
To: Jefferson, Thomas


                        
                            Sir,
                            
                            
                                on or before 2 Dec. 1807
                            
                        
                        If the services of a soldier bred in the camp, and educated in a military school, and who was advanced to
                            various grades on the field of battle stained with his blood, can be of any use to that country, whose prosperity you have
                            so eminently advanced; would you permit him to tender his feeble efforts, & the zeal which animates him to repress the
                            audacity of the British, whom a fatal destiny prompts to add this country, to the innumerable ennemies already armed
                            against their unbounded avarice and ambition.
                        It would be weakness and a false modesty to be silent in the present crisis. any one desirous of obtaining
                            your excellency’s protection, ought to shew himself worthy of it; and though I may in many respects think it presumptuous
                            to aspire to that honour, yet as war is a trade, I can with propriety boast of such experience, which may have some
                            utility among a people who have rested under the shadow of their laurels for twenty four years, and who can appreciate,
                            better than I can express it, advantage of the modern improvements in war, which have kept pace with the discoveries,
                            which have immortalized the eighteenth century.
                        I had the honour to belong to the staff of the gallant general Moreau, and my extreeme veneration for this
                            great man has induced me to fix my residence in the country which he inhabits. my partiality acquires a new vigour, since
                            I have an opportunity of appreciating the privileges of this land of promise. my taste for arms is insurmountable, and my
                            only consolation in the inactive State in which I live, is the recollection of the Services which I have rendered to my
                            own country, which a mangled hand, and thirteen other wounds bring daily to my recollection. France was not ungrateful,
                            the glorious testimonies afforded to my conduct constitute my sweetest reward; She armed the hand left me with a sword of
                            honour baring a flattering inscription; the noblest use I can make of this sacred pledge, obtained under the banners of
                            liberty, is to consecrate it to the defense of the freest nation on the globe.
                        I am two and thirty, and yet I have vouchers Seldom granted to men of my years, I will submit them with a
                            pardonable pride to your excellency, should you desire it, in hopes that it may incline you to open a new career, to
                            ennable me to add to the reputation which I enjoy among my countrymen. I have formed and organized three corps, one of the
                            batallions after four months instruction, took from an ennemy, four field pieces and a standart. I can assure you that I
                            now radically and practically the French modern tacticks. I have acted as a general officer in the army of the French
                            colonies, and I was the chief of the staff for fifteen months at Guadeloupe, where my regiment the 66th. was the means of
                            securing the inhabitants against the fire and sword of the negroes. The planters as an acknowledgement for my services
                            presented me with the sword, which I will draw with alacrity, should you think fit to honour me with your commands. I take
                            the liberty to inclose the official paper which accompanied that gift.
                        I pray you to allow me to raise a regiment of natives and foreigners, Conformable to the application which I
                            made when the Chesapeake was attacked, and which was transmitted to your Excellency, by Govr. Sullivan, as he was pleased
                            to inform me in a very polite letter. Should you grant my request I would Earnestly Sollicit the appointment of M. Samuel
                            Mackay as my major, with rank of Lieut. Colo. in the army of the U:S: he is an old captain of the 14th Regiment of the
                            U.S; as you may have it verified by the records of the war office at Washington. Having an opportunity to see that
                            gentleman daily, I have had occasion to remark in him great military Knowledge, his character education talents and habits
                            render him the fittest person to aid me in my arduous undertaking. the reason for Solliciting the brevet of Lieut Colo.
                            for that gentleman will appear obvious, if you recollect that a French Regt is composed of three batallions, each of
                            which is commanded by a Lieut Colo. called in French “chef de Batallions,” whereas the Colo. & Major command the whole;
                            and this officer would command three Lieut. Colo. in the regiment, but as major would be commanded by all the other Lieut
                            Colo. in the army, as rank subordinate to his grade in a French army.
                        I ought to have mentioned, that I am well versed in fortification and gunnery.
                        Your excellency might attach to the corps contemplated as many cadets as you might judge fit, who might
                            recieve one third of the pay of a Lieut., and might be candidates for promotion according to seniority, they would be
                            instructed in the manual exercise, the platoon and Batallion drill, line of evolutions, service of places, fortification
                            and gunnery, and in fine in every branch of service indispensible, for a good Infantry officer. The Cadets might become
                            Instructors in any new Levies that might be wanted, and would be the soul of a good discipline, so necessary among the
                            militia of a republican government, which seldom employ with safety large standing armies.
                        Should the storm abate, and peace remain the portion of this happy land, I should be proud to take charge of
                            a national military institute with rank and emoluments of Colo. Commandant, with the aid of my worthy friend Samuel Mackay
                            with the ranck and emoluments of Lieut Colo., and I should wish to be permitted to recommend 1 Capt. of artillery, 1
                            Capt. of engeneers, 1 Captn. of Cavalry, 1 Capt. of Infantry, 1 quarter master treasurer with the rank of captain, 3
                            adjutants with rank of Lieut’s, a Chaplain, a Surgeon and two mates, the other officers might be selected among the
                            pupils. the Institute ought to be supplied with two field pieces with their horses, fire arms, horses & grooms for
                            Cavalry &c., the necessary instruments for the practice of fortification, and Campaining, and whatever else might
                            be demanded by a regular return if you order it to be prepared.
                        Thus with a moderate expense you might have constantly 5 or 600 Cadets capable of leading an effective force
                            at the first nod. You have already suitable empty barracks, and full arsenals, $15 per month with the cloathing and
                            rations would suffice to support the Cadets Comfortably; and a system of regulation could be submitted to you hereafter
                            for their government and instruction. They ought to be entitled to a preference for promotion, and command any detachments
                            draughted from the militia and not subjected to serve in the militia or army without a Commission, after obtaining an
                            honourable discharge from the heads of the institute.
                        Should war prevail, and should you grant my prayer you will recieve with this the plan of organization for
                            a regiment on the French footing, consisting of three batallions, and in case I should be called to serve, I shall beg the
                            liberty to forward to head quarters, a list of veterans whose services would be of the greatest and most immediate
                            utility.
                        May I be allowed to suggest that it would be worthy of Jefferson, to stamp the last steps of his public life,
                            by leaving a monument to posterity of his parental sollicitude, to establish on a firm basis the future power and Glory of
                            his native land, by grafting the twigs of Laurel, which will one day overshadow this vast and astonishing empire. 
                  I have
                            the honour to be with the utmost consideration and the most profond respect, Your excellency’s most obedient &
                            most humble Servant,
                        
                            Ir. Am. De Lacroix, late Colo. of the 66th. regt.
                        
                    
                     Organization of a Regiment on the footing of French Infantry. 
                     A regiment is composed of three Battallions, each Batallion is composed of light companies of Fusileers, and one of Grenadiers, of eighty four rank and file and non commissioned officers, in wartime, and of fifty on a peace establishment, commanded by a capt. a Lieut. a second Lieut. each Batn. has its Chief who rancks as Lieut. Colo. with an adjudant with rank of capt. and an adjudant non commissioned first in his rank. 
                     The Staff of the Regt.
                     one Colo. Commandant
                     A Major next in command.
                     a qurter master & treasurr, rank of capt.
                     a chief or Surgeon Major
                     a Surgeon’s mate
                  
               